DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/CN2019/071592 filed 01/14/2019, which claims benefit of the Chinese Application No. CN201810702350.0, filed 06/29/2018, has been received and acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claim 1 in the reply filed on 08/29/2022 is acknowledged. Therefore, Claim 2 is withdrawn and Claim 1 is pending examination as discussed below.

Claim Objections
Claim 1 is objected to because of the following informalities. The phrasing of “…a lower part the mould” is considered to be grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the claim recites the use of two base material supplying equipment lines and two bas material strips being transported within lines 8-9. However, the remainder of the claim only discusses a single base material strip being processed. Thus, it is unclear if these should be considered to be a merging of two base materials that are then fed into the mould, or if these are the same base material that is fed concurrently or consecutively. 
Regarding Claim 1, the claim recites, “a base material” in line 11 and “a base material strip” within line 12. It is unclear if these are intended to be the same object. Appropriate action is required. 
Regarding Claim 1, the claim recites, “a molten steel” in lines 11-12 and “a molten steel” within lines 14-15. It is unclear if these are intended to be the same object or different objects altogether. Appropriate action is required. 
Regarding Claim 1, the claim recites, “a secondary cooling section” in lines 18-19 and “a secondary cooling section” within line 20. It is unclear if these are intended to be the same object or different objects altogether. Appropriate action is required. 
Regarding Claim 1, the claim recites, “a leveled composite strip” in line 24. However, this is considered to be indefinite as there is no recited connection between the composite strips and the level composite strip

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yano (JPS6149748A, previously cited) in view of Noe (U.S. Patent No. 5,554,235), Hino (U.S. Patent No. 5,990,464), Yoshida (JPS62214887A), and Noe (U. S. Patent No. 5,964,114). 

Regarding Claim 1, Yano teaches a method and apparatus for the continuous casting of a clad steel strip (Machine Translation - paragraph [0001]). Yano teaches base material supplying equipment including an uncoiler (Original Disclosure - Fig. 1-3, Char. No. 7; Machine Translation - page 3). Yano teaches a pinch roller (Original Disclosure - Fig. 1-3, Char. No. 8; Machine Translation - page 3). Yano teaches a heating apparatus (Original Disclosure - Fig. 1-3, Char. No. 12; Machine Translation - page 3). Yano teaches a guiding roller (Original Disclosure - Figures 1-3, Char. No. 17; Machine Translation - page 3). Yano teaches the device comprising two base material supplying equipment lines (Fig. 3, Char. No. 6), two base material strips being transported through an uncoiler (Fig. 3., Char. No. 7), a pinch roller (Fig. 3, Char. No. 8), a heating apparatus (Fig. 3, Char. No. 12), and a guiding roller (Fig. 3, Char. No. 17) to a mould (Fig 3, Char. No. 16) where a base material and a molten steel are merged (Machine Translation - pages 3-4). Yano teaches a base material strip entering the mould from above and passing through from below along inner walls of two sides of a mould (Original Disclosure - Figures 3, Char. No. 16; Machine Translation - page 3). Yano teaches a tundish for casting molten steel provided above a mould wherein molten steel flows from the tundish into the mould (Figures 1-3, Char. No. 2; page 3). Yano teaches molten steel flowing from the tundish into the mould and coming into contact with the base material strip in the mould so that a preliminary melt merging takes place (Figure 3, pages 3-4). Yano teaches after a preliminary melt merging, the base material strip forming a composite slab and passing through the mould from below (Figure 3, pages 3-4). Yano teaches the composite slab being cooled at a secondary cooling section with a cooling spray (Fig. 3, Char. 15 a/b; page 3) located at an outlet of a lower part of the mould (e.g., in Figure 3 Yano shows cooling spray occurring at a lower part of the mould (Char. Nos 15a/b, and 16). Yano teaches a ski pass roll being provided after the secondary cooling section (Fig 3 - Yano does not label the roll however as shown within the Figure, two rolls are provided after the secondary cooling section). 
However, Yano does not teach a shot blasting machine. Yano does not teach a welding equipment. Yano does not teach a welding pinch roller. Yano does not teach the heating apparatus as being an induction heating apparatus. Yano does not teach the inner walls of two sides of the mould being sealed with side seal plates. Yano does not teach a rolling mill for making the composite slabs into composite strips with designated different sizes and specification. Yano does not teach on-line cooling equipment for the composite strips being provided after a rolling mill. Yano does not teach a leveler being provided at an exit of an on-line cooling equipment, and a leveled composite strip being then cut to a desired fixed length by a cut-to-length shear or being coiled by a coiler. 
Noe (‘235) teaches a method and process for the cold-rolling of stainless steel (abstract). Noe teaches the use of a shot blasting machine (Figure 1, Char. No. 4; column 2, lines 33-40). Noe (‘235) teaches that shot blasting eliminates inhomogeny occurrence within downstream operations (column 2, lines 38-40). Noe (‘235) teaches welding equipment (Figure 2, Char. No 40), and a welding pinch roller (Figure 2, Char. Nos. 39/41). Noe (‘235) teaches that these features enable successive strips to be continuously feed for subsequent processing (column 5, lines 57-65). 
Hino teaches a method for producing a hot rolled steel sheet using an induction heater (abstract). Hino teaches the use of an induction heating apparatus (column 3, lines 23-62). Hino teaches this feature enables the production of steel sheets having excellent surface properties without scale flaws and reduces energy requirements (column 3, lines 23-62). 
Yoshida teaches a production method for clad steel (paragraph [0001]). Yoshida teaches after forming a composite strip, providing a rolling mill for making composite slabs into composite strips with designated different sizes and therefore specifications (Figure 1, Char. No 7/8; page 1, paragraph [0001]). Yoshida teaches on-line cooling equipment for the composite strips being provided after the rolling mill (e.g., Yoshida discusses this feature at the bottom of page 1). Yoshida teaches cutting the composite strip to a desired fixed length (e.g., Yoshida discusses this feature at the bottom of page 1). Yoshida does not explicitly teach that this is performed using a cut-to-length shear, however one must necessarily exist since the desired length of strip is being cut by some form of shearing means. Yoshida teaches these features, in part, enable the production of clad sheeting having uniform texture and structure (middle of page 2). 
Noe ('114) teaches a method for regulating the stress distribution in metal strips (abstract). Noe ('114) teaches using a leveler to form leveled strips (column 5, lines 41-49). Noe ('114) teaches that levelers enable optimum planarity before the leveled strips are coiled or cut and stacked (column 5, lines 41-49). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yano with the concepts of Noe (‘235) with the motivation of enabling successive strips to be continuously feed for subsequent processing; the concepts of Hino with the motivation of enabling the production of steel sheets having excellent surface properties without scale flaws and reduces energy requirements; the concepts of Yoshida with the motivation of enabling the production of clad sheeting having uniform texture and structure; and the concepts of Noe ('114) with the motivation of enabling optimum planarity before subsequent processing. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735